 
 
I 
111th CONGRESS
2d Session
H. R. 5129 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2010 
Mr. Hodes (for himself and Mr. Carnahan) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to treat carsharing and ridesharing reimbursement arrangements as qualified transportation fringe benefits. 
 
 
1.Treatment of ridesharing reimbursement arrangements as qualified transportation fringe benefits 
(a)In generalParagraph (1) of section 132(f) of the Internal Revenue Code of 1986 is amended by adding at the end the following: 
 
(E)Any qualified carsharing or ridesharing reimbursement.. 
(b)Limitation on exclusionSubparagraph (A) of section 132(f)(2) of such Code is amended by striking subparagraphs (A) and (B) and inserting subparagraphs (A), (B), and (E). 
(c)Qualified ridesharing reimbursement definedParagraph (5) of section 132(f) is amended by adding at the end the following: 
 
(G)Qualified carsharing or ridesharing reimbursement 
(i)In generalThe term qualified carsharing or ridesharing reimbursement means, with respect to transportation provided in a qualified highway vehicle, reimbursement described in clause (iv) under which a passenger, using an electronic transfer of funds or similar mechanism, pays for costs associated with travel to and from a residence for the purposes of getting to and from a place of employment. 
(ii)LimitationThe amount taken into account under clause (i) with respect to any transportation shall not exceed the costs directly associated with travel to and from a residence and a place of employment. 
(iii)Qualified highway vehicleThe term qualified highway vehicle means a highway vehicle which has a seating capacity of more than 1 but not more than 8 adults, excluding taxi-cabs, limousines, and other for-hire vehicles. 
(iv)ReimbursementReimbursement is described in this clause if the reimbursement is by cash, voucher, or similar item. 
(v)Determination of costsFor purposes of clause (i), costs shall be determined in accordance with regulations or other guidance prescribed by the Secretary in consultation with the Secretary of Transportation. 
(vi)SubstantiationClause (i) shall not apply to any transportation unless the taxpayer substantiates the length of such transportation through the use of global positioning satellite technology or other means of substantiation as authorized by the Secretary.. 
(d)Coordination with bicycle commutingSubclause (II) of section 132(f)(5)(F)(iii) of such Code is amended by striking or (C) and inserting (C), or (D). 
(e)Inflation adjustment freezeParagraph (6) of section 132(f) of such code is amended by adding at the end the following: 
 
(C)Inflation adjustment freezeThe inflation adjustment mentioned in this paragraph shall not be made for taxable years 2011 through 2021..  
(f)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2010. 
 
